DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-18 are rejected under 35 U.S.C. 101 because of the following.
The claims are drawn to a “computer readable medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: “A non-transitory computer-readable medium storing instructions which, when executed by at least one of a plurality of processors, cause the processor to determine anomalies in sensor data generated by a sensor, the determining anomalies comprising:”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Distributed Segment-Based Anomaly Detection With Kullback-Leibler Divergence in Wireless Sensor Networks”, Xie et al. (referred hereafter Xie et al.).

Referring to claim 1, Xie et al. disclose a method of determining anomalies in sensor data generated by a sensor (Abstract), the method comprising:
(a) receiving an evaluation time window of clean sensor data generated by the sensor, the clean sensor data comprising anomaly free data as a plurality of data points (page 102, A. Distributed Segment-Based Recursive KDE: 1st – 3rd para.; Equations 1-2);
(b) receiving a threshold value for determining anomalies (page 105, 1) Adaptive Threshold section; Equation 28);
(c) when the clean sensor data has a cyclic pattern, dividing the evaluation time window into a plurality of segments of equal length, wherein each equal length comprises the cyclic pattern (pages 102-103, A. Distributed Segment-Based Recursive KDE section; Equations 1-10);
(d) when the clean sensor data does not have the cyclic pattern, dividing the evaluation time window into a pre-defined number of plurality of segments of equal length (pages 102-103, A. Distributed Segment-Based Recursive KDE section; Equations 1-10);
(e) converting the evaluation time window and each of the plurality of segments into corresponding curves using Kernel Density Estimation (KDE) (pages 102-103, A. Distributed Segment-Based Recursive KDE section; Equations 1-10; pages 106-108, B. Experimental Results and Evaluation section, Figures 1-3);
(f) for each of the plurality of segments, determining a Kullback-Leibler (KL) divergence value between corresponding curves of the segment and the evaluation time window to generate a plurality of KL divergence values (page 103, B. Approximating KL Divergence section, Equation 11; pages 103-105, 1) Naïve Method section, Equations 13-14; page 104, 2) Variational Method section, Equations 15-23; page 105, 3) Log-Sum Inequality-Based Method section, Equations 24-27);
(g) determining an amount of the plurality of segments that have a KL divergence value less than the threshold value (page 105, 1) Adaptive Threshold section; Equation 28; 2) Zero-Rule section); and
(h) when the amount is less than a pre-defined percentage of the plurality of segments, reducing a number of segments to increase a number of data points in each segment, and for the reduced number of segments, repeating (f)-(h) (pages 103-105, B. Approximating KL Divergence section, Equations 11-27; page 105, C. Anomaly Detection Algorithm section, Equation 28).
As to claim 10, Xie et al. disclose a computer-readable medium storing instructions which, when executed by at least one of a plurality of processors, cause the processor to determine anomalies in sensor data generated by a sensor (Abstract), the determining anomalies comprising:
(a) receiving an evaluation time window of clean sensor data generated by the sensor, the clean sensor data comprising anomaly free data as a plurality of data points (page 102, A. Distributed Segment-Based Recursive KDE: 1st – 3rd para.; Equations 1-2);
(b) receiving a threshold value for determining anomalies (page 105, 1) Adaptive Threshold section; Equation 28);
(c) when the clean sensor data has a cyclic pattern, dividing the evaluation time window into a plurality of segments of equal length, wherein each equal length comprises the cyclic pattern (pages 102-103, A. Distributed Segment-Based Recursive KDE section; Equations 1-10);
(d) when the clean sensor data does not have the cyclic pattern, dividing the evaluation time window into a pre-defined number of plurality of segments of equal length (pages 102-103, A. Distributed Segment-Based Recursive KDE section; Equations 1-10);
(e) converting the evaluation time window and each of the plurality of segments into corresponding curves using Kernel Density Estimation (KDE) (pages 102-103, A. Distributed Segment-Based Recursive KDE section; Equations 1-10; pages 106-108, B. Experimental Results and Evaluation section, Figures 1-3);
(f) for each of the plurality of segments, determining a Kullback-Leibler (KL) divergence value between corresponding curves of the segment and the evaluation time window to generate a plurality of KL divergence values (page 103, B. Approximating KL Divergence section, Equation 11; pages 103-105, 1) Naïve Method section, Equations 13-14; page 104, 2) Variational Method section, Equations 15-23; page 105, 3) Log-Sum Inequality-Based Method section, Equations 24-27);
(g) determining an amount of the plurality of segments that have a KL divergence value less than the threshold value (page 105, 1) Adaptive Threshold section; Equation 28; 2) Zero-Rule section); and
(h) when the amount is less than a pre-defined percentage of the plurality of segments, reducing a number of segments to increase a number of data points in each segment, and for the reduced number of segments, repeating (f)-(h) (pages 103-105, B. Approximating KL Divergence section, Equations 11-27; page 105, C. Anomaly Detection Algorithm section, Equation 28).
Referring to claim 19, Xie et al. disclose a sensor network (Abstract) comprising:
a plurality of sensors configured to generate sensor data (Abstract); and
an anomaly detector coupled to the plurality of sensors via a communication network and comprising one or more processors that determine, for each of the plurality of sensors, anomalies in the sensor data (Abstract), the anomaly detector configured to:
(a) receive an evaluation time window of clean sensor data generated by the sensor, the clean sensor data comprising anomaly free data as a plurality of data points (page 102, A. Distributed Segment-Based Recursive KDE: 1st – 3rd para.; Equations 1-2);
(b) receive a threshold value for determining anomalies (page 105, 1) Adaptive Threshold section; Equation 28);
(c) when the clean sensor data has a cyclic pattern, divide the evaluation time window into a plurality of segments of equal length, wherein each equal length comprises the cyclic pattern (pages 102-103, A. Distributed Segment-Based Recursive KDE section; Equations 1-10);
(d) when the clean sensor data does not have the cyclic pattern, divide the evaluation time window into a pre-defined number of plurality of segments of equal length (pages 102-103, A. Distributed Segment-Based Recursive KDE section; Equations 1-10);
(e) convert the evaluation time window and each of the plurality of segments into corresponding curves using Kernel Density Estimation (KDE) (pages 102-103, A. Distributed Segment-Based Recursive KDE section; Equations 1-10; pages 106-108, B. Experimental Results and Evaluation section, Figures 1-3);
(f) for each of the plurality of segments, determine a Kullback-Leibler (KL) divergence value between corresponding curves of the segment and the evaluation time window to generate a plurality of KL divergence values (page 103, B. Approximating KL Divergence section, Equation 11; pages 103-105, 1) Naïve Method section, Equations 13-14; page 104, 2) Variational Method section, Equations 15-23; page 105, 3) Log-Sum Inequality-Based Method section, Equations 24-27; pages 106-108, B. Experimental Results and Evaluation section, Figures 1-3);
(g) determine an amount of the plurality of segments that have a KL divergence value less than the threshold value (page 105, 1) Adaptive Threshold section; Equation 28; 2) Zero-Rule section); and
(h) when the amount is less than a pre-defined percentage of the plurality of segments, reduce a number of segments to increase a number of data points in each segment, and for the reduced number of segments, repeating (f)-(h) (pages 103-105, B. Approximating KL Divergence section, Equations 11-27; page 105, C. Anomaly Detection Algorithm section, Equation 28).
As to claims 2, 11, and 20, Xie et al. disclose a method/computer-readable medium/sensor network for determining anomalies in sensor data generated by a sensor (Abstract), further comprising:
when the amount is greater than the pre-defined percentage of the plurality of segments, then a current size of each segment is a minimum window size for determining anomalies in sensor data generated by the sensor, the minimum window size comprising a minimum data points for the threshold value (page 105, C. Anomaly Detection Algorithm section; pages 106-108, B. Experimental Results and Evaluation section, Figure 1).
Referring to claims 3 and 12, Xie et al. disclose a method/computer-readable medium for determining anomalies in sensor data generated by a sensor (Abstract), further comprising:
when the amount is less than a pre-defined percentage of the plurality of segments, and a current number of data points in each segment is greater than a pre-defined percentage of the plurality of data points, ending the method and failing a minimum window size determination for the threshold value (page 105, C. Anomaly Detection Algorithm section; pages 106-108, B. Experimental Results and Evaluation section, Figure 1).
As to claims 4 and 13, Xie et al. disclose a method/computer-readable medium for determining anomalies in sensor data generated by a sensor (Abstract), wherein the pre-defined number of plurality of segments of equal length comprises each of the plurality of segments including 20 data points, and the pre-defined percentage of the plurality of segments comprises 90% (page 105, C. Anomaly Detection Algorithm section).
Referring to claims 5 and 14, Xie et al. disclose a method/computer-readable medium for determining anomalies in sensor data generated by a sensor (Abstract), the determining the KL divergence value comprising generating a plurality of samples of each curve comprising random sampling with a Gaussian distribution (pages 102-103, A. Distributed Segment-Based Recursive KDE section; page 105, C. Anomaly Detection Algorithm section; page 109, Appendix section).
As to claims 6 and 15, Xie et al. disclose a method/computer-readable medium for determining anomalies in sensor data generated by a sensor (Abstract), wherein the evaluation time window of clean sensor data comprises a time series of data points, each data point generated by the sensor at a fixed time interval (page 105, C. Anomaly Detection Algorithm section).
Referring to claims 7 and 16, Xie et al. disclose a method/computer-readable medium for determining anomalies in sensor data generated by a sensor (Abstract), further comprising generating the threshold value comprising:
receiving a first time window of second clean sensor data generated by the sensor, the second clean sensor data comprising anomaly free data (page 102, A. Distributed Segment-Based Recursive KDE: 1st – 3rd para.; Equations 1-2);
when the second clean sensor data has the cyclic pattern, dividing the first time window into a second plurality of segments of equal length, wherein each equal length comprises the cyclic pattern (pages 102-103, A. Distributed Segment-Based Recursive KDE section; Equations 1-10);
when the second clean sensor data does not have the cyclic pattern, dividing the first time window into a pre-defined number of plurality of segments of equal length (pages 102-103, A. Distributed Segment-Based Recursive KDE section; Equations 1-10);
converting the first time window and each of the plurality of segments into corresponding curves using KDE (pages 102-103, A. Distributed Segment-Based Recursive KDE section; Equations 1-10; pages 106-108, B. Experimental Results and Evaluation section, Figures 1-3);
for each of the second plurality of segments, determining the KL divergence value between corresponding curves of the segment and the first time window to generate a plurality of second KL divergence values (page 103, B. Approximating KL Divergence section, Equation 11; pages 103-105, 1) Naïve Method section, Equations 13-14; page 104, 2) Variational Method section, Equations 15-23; page 105, 3) Log-Sum Inequality-Based Method section, Equations 24-27; pages 106-108, B. Experimental Results and Evaluation section, Figures 1-3); and
determining the threshold value based on a mean and a standard deviation of the second KL divergence values (pages 102-103, A. Distributed Segment-Based Recursive KDE section; page 105, C. Anomaly Detection Algorithm section; page 109, Appendix section).
As to claims 8 and 17, Xie et al. disclose a method/computer-readable medium for determining anomalies in sensor data generated by a sensor (Abstract), further comprising:
receiving a first time window of second clean sensor data generated by the sensor, the second clean sensor data comprising anomaly free data (page 102, A. Distributed Segment-Based Recursive KDE: 1st – 3rd para.; Equations 1-2);
receiving a second time window of live sensor data generated by the sensor (page 102, A. Distributed Segment-Based Recursive KDE: 1st – 3rd para.; Equations 1-2);
converting the second time window into a corresponding second curve using KDE (pages 102-103, A. Distributed Segment-Based Recursive KDE section; Equations 1-10; pages 106-108, B. Experimental Results and Evaluation section, Figures 1-3);
determining a second KL divergence value between the second curve and the corresponding curve of the first time window to generate a new KL divergence value (page 103, B. Approximating KL Divergence section, Equation 11; pages 103-105, 1) Naïve Method section, Equations 13-14; page 104, 2) Variational Method section, Equations 15-23; page 105, 3) Log-Sum Inequality-Based Method section, Equations 24-27; pages 106-108, B. Experimental Results and Evaluation section, Figures 1-3); and
based on a comparison between the new KL divergence value and the threshold value, determining when the second time window includes anomalies (page 105, C. Anomaly Detection Algorithm section; page 109, Appendix section).
Referring to claims 9 and 18, Xie et al. disclose a method/computer-readable medium for determining anomalies in sensor data generated by a sensor (Abstract), further comprising:
determining whether the second time window is less than the minimum window size (pages 102-103, A. Distributed Segment-Based Recursive KDE section; Equations 1-10); and
adding additional clean data to the second time window before generating the new KL divergence value when the second time window is less than the minimum window size (page 103, B. Approximating KL Divergence section, Equation 11; pages 103-105, 1) Naïve Method section, Equations 13-14; page 104, 2) Variational Method section, Equations 15-23; page 105, 3) Log-Sum Inequality-Based Method section, Equations 24-27).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/            Primary Examiner, Art Unit 2864